Citation Nr: 0628736	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  90-42 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUE

Entitlement to service connection for a claimed skin 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1967 to May 1969.  He had service 
in the Republic of Vietnam, where his decorations included 
three awards of the Purple Heart Medal.  

This case was previously before the Board of Veterans' 
Appeals (Board) on several occasions, the last time in 
January 2005.  Each time it was remanded for further 
development.  

In May 2005, during the pendency of this appeal, the RO 
granted service connection for irritable bowel syndrome, 
hiatal hernia with a history of gastric antral polyps, and 
helicobacter pylori gastritis claimed as peptic ulcer 
disease as secondary to the service-connected post-
traumatic stress disorder (PTSD).  

Such action constitutes a full grant of benefits with 
respect to that issue.  Accordingly, the Board has no 
further jurisdiction over the issue, and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2005).  


FINDING OF FACT

1.  The veteran did not manifest complaints or findings of 
a skin disorder is service or for many years thereafter.  

2.  The currently demonstrated folliculitis is not shown to 
be relative to Agent Orange exposure or any other event or 
incident of the veteran's period of active duty.  



CONCLUSION OF LAW

The veteran is not shown to have a skin disability, 
including folliculitis, that is due to disease or injury 
that was incurred in or aggravated by service, nor may it 
be presumed to be the result of exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(e) (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claim of service connection for a skin disorder.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in May 2001 and February and December 
2005, the RO informed the veteran that in order to 
establish service connection, there had to be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

The Statement of the Case (SOC) and Supplemental Statements 
of the Case (SSOC's) also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, however, the notice with respect to the claim 
of service connection for a skin disorder was not sent to 
the veteran until after the rating decision.  Nevertheless, 
any defect with respect to the timing of that notice was 
harmless error.  

Indeed, the foregoing notices complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(March 3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Where, as here, service connection is denied, however, no 
disability rating or effective date is assigned.  
Therefore, the absence of notification with respect to 
either of those elements is not prejudicial in this case. 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claim.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  

In April 2006, the veteran notified the RO that he had more 
information or evidence to submit in support of his appeal.  
VA informed him that it would wait 60 days to give him a 
chance to submit such information or evidence.  He was 
further notified that if the information or evidence was 
not submitted to VA within the 60 day time period, his case 
would be returned to the Board.  

To date, VA has not received any additional information or 
evidence from the veteran in support of his appeal.  

In this regard, the Board notes that the duty to assist is 
not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim with the claimant only 
in a passive role.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).  

Given the efforts by VA to develop the record over many 
years, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to the issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claim of service connection 
for a skin disorder.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection may also be granted when the evidence 
shows that a particular disability is the result of or 
chronically worsened by a disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995)  

In this case, a careful review of the service medical 
records shows that they are negative for any complaints or 
findings referable to a skin disorder.  Such a disorder was 
not clinically identified until 1980, when the veteran was 
treated for folliculitis on multiple areas of his body, but 
primarily on his head, under his arms and in his crotch.  

Significantly, none of the medical evidence that includes 
records both VA and private medical reports serves to show 
that any current skin disability had its clinical onset 
during military service.  

Most recently, a VA examiner did note that the veteran was 
service-connected for diabetes mellitus and that patients 
with diabetes were subject to more frequent infections of 
certain types.  However, he went on to state that there was 
no clear association between folliculitis and diabetes 
mellitus.  

The primary thrust of the veteran's assertions in this case 
is that his skin disorder is the result of his exposure to 
Agent Orange while serving in the Republic of Vietnam.  

By virtue of his service in the Republic of Vietnam, he is 
presumed to have had such exposure.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

By law, certain diseases are presumed to be the result of 
such exposure:  chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

However, the veteran is not shown to have any skin disorder 
that may be presumed to be related to Agent Orange 
exposure.  In this regard, it should be noted that a 
presumption of service connection for a particular 
disability does not attach, unless specifically so 
determined by the Secretary of VA.  See 59 Fed. Reg. 341 
(1994); 61 Fed. Reg. 41,442 (1996); 64 Fed. Reg. 59,232 
(Nov. 2, 1999); and 67 Fed. Reg. 42,600 (June 24, 2002).  

This fact, however, does not preclude the veteran from 
showing a direct link between the disability in question 
and service.  See, e.g., Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

In January 2006, E. K., M.D., reported that she had 
followed the veteran since December 1997 for various 
abnormalities, including intermittent skin rashes on the 
head and neck and in his oral cavity.  Based on her 
observations of the veteran's health, she concluded that it 
was as likely as not that such rashes were the result of 
his exposure to herbicides, including Agent Orange.  

However, Dr. K.'s has not diagnosed or otherwise identified 
any chronic skin disability.  Absent such findings, her 
opinion as to causation must be considered to be less than 
competent evidence to support the veteran's claim of 
service connection.  See, e.g., Black v. Brown, 5 Vet. App. 
177, 180 (1995).  

In this regard, the Board notes that the recent VA examiner 
found no relationship between the claimed folliculitis and 
Agent Orange.  Indeed, he states that folliculitis occurred 
in the general population with no known cause.  He based 
his opinion not only on examinations of and interviews with 
the veteran, but a thorough review of the veteran's claims 
folder.  Consequently, the Board must assess great 
probative weight to his report.  

The only other statements relative to a relationship 
between the claimed skin disorder and service come from the 
veteran.  However, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  Absent such 
evidence, service connection for a skin disorder is not 
warranted.  



ORDER

Service connection for a skin disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


